Exhibit 10.1

[***] – Certain information in this exhibit have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

FOURTH AMENDMENT TO THIRD AMENDED AND RESTATED

CREDIT AND SECURITY AGREEMENT

 

This Amendment, dated as of October 16, 2008, is made by and between Heska
Corporation, a Delaware corporation ("Heska"), Diamond Animal Health, Inc., an
Iowa corporation ("Diamond") (each of Heska and Diamond may be referred to
herein individually as a "Borrower" and collectively as the "Borrowers"), and
Wells Fargo Bank, National Association, operating through its Wells Fargo
Business Credit operating division (the "Lender").

Recitals

The Borrowers and the Lender are parties to a Third Amended and Restated Credit
and Security Agreement dated as of December 30, 2005, (as amended to date and as
the same may be hereafter amended from time to time, the "Credit Agreement").

The Borrowers have requested that certain amendments be made to the Credit
Agreement, which the Lender is willing to make pursuant to the terms and
conditions set forth herein.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained, it is agreed as follows:

1.   Defined Terms. Capitalized terms used in this Amendment which are defined
in the Credit Agreement shall have the same meanings as defined therein, unless
otherwise defined herein. In addition, Section 1.1 of the Credit Agreement is
amended by adding or amending, as the case may be, the following definitions:

"Maturity Date" means, (i) with respect to the Term B Advances, June 30, 2009;
provided, however if the Lender receives an updated valuation of the Mortgaged
Property, as defined in each of the Factory Mortgage and the Farm Mortgage,
acceptable to the Lender, in the Lender's sole discretion, "Maturity Date" with
respect to the Term B Advances shall mean May 30, 2010, and (ii) with respect to
all other Advances, June 30, 2011.

 

"Prepayment Factor" means one percent (1%) through and including June 30, 2009,
and one half of one percent (0.50%) thereafter.

 

"Prior Year Capital Base" for a given fiscal year means the amount of Heska's
Capital as of December 31 of the prior fiscal year, as reflected on Heska's
internally prepared financial statements; provided, however that such amount
shall adjust upwards or downwards, respectively on a dollar-for-dollar basis by
an



--------------------------------------------------------------------------------

amount equal to the amount by which Heska's Capital, as evidenced by Heska's
audited balance sheet as of December 31 of such year, differs from the amount of
Capital reflected on Heska's internally prepared financial statements for such
date.

 

2.   Spread. Section 2.7 of the Credit Agreement is hereby amended to read in
its entirety as follows:

"Section 2.7    Spread. The spread (the "Spread") means the percentage set forth
in the table below opposite the applicable prior-fiscal-year Net Income of the
Borrowers, which percentage shall change annually effective as of the first day
of the month following the month in which the Borrowers delivers to the Lender
their audited financial statements for the prior fiscal year (amounts in
parentheses denote negative numbers); provided, however, that in no case shall
any decrease in the Spread occur during a Default Period:

Prior Fiscal Year Net Income

 

Spread

Less than $0

 

2.00%

Greater than or equal to $0

but less than $2,500,000

 

1.00%

Greater than or equal to $2,500,000

but less than $5,000,000

 

0.00%

Greater than or equal to $5,000,000

 

(0.05%)"

3.   Audit Fees. Section 2.9(b) of the Credit Agreement is hereby amended to
read it its entirety as follows:

"(b)     Audit Fees. The Borrowers shall pay the Lender fees in connection with
any collateral exams, audits or inspections conducted by or on behalf of the
Lender of any Collateral or the Borrowers' operations or business at the rates
established from time to time by the Lender as its collateral exam fees (which
fees are currently $125 per hour per collateral examiner), together with all
actual out-of-pocket costs and expenses incurred in conducting any such
collateral examination or inspection; provided, however, that so long as no
Default Period exists and average Availability (computed on a 90-day rolling
average basis, as reasonably determined by the Lender) exceeds $2,000,000 the
Lender will not demand reimbursement for more than two such collateral exams in
any calendar year."

4.   Financial Covenants. Sections 6.12, 6.13 and 6.16 of the Credit Agreement
are hereby amended to read in their entireties as follows:

"Section 6.12 Minimum Capital. Heska will maintain, on a consolidated basis, as
of each date listed below, its Capital at an amount not less than the amount set
forth opposite such date:

 

 

-2-



--------------------------------------------------------------------------------

[***] – Certain information on this page have been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Date

 

Minimum Capital

July 31, 2008

 

[***]

August 31, 2008

 

[***]

September 30, 2008

 

[***]

October 31, 2008

 

[***]

November 30, 2008

 

[***]

December 31, 2008

 

[***]

 

 

 

            After December 31, 2008, Heska will maintain, on a consolidated
basis, as of each date listed below, its Capital at an amount not less than the
Prior Year Capital Base plus the minimum capital factor set forth opposite such
date (amounts in parentheses denote negative numbers):

Date

 

Minimum Capital Factor

January 31

 

[***]

February 28

 

[***]

March 31

 

[***]

April 30

 

[***]

May 31

 

[***]

June 30

 

[***]

July 31

 

[***]

August 31

 

[***]

September 30

 

[***]

October 31

 

[***]

November 30

 

[***]

December 31

 

[***]

 

 

 

Provided, however, that the covenant levels set forth in this Section 6.12 shall
be adjusted upwards or downwards, respectively on a dollar-for-dollar basis, by
an amount equal to the dollar amount paid by Heska for the redemption or
repurchase of shares of its capital stock as permitted by Section 7.5(c), from
the date Heska redeems or repurchases the shares through the end of the fiscal
year in which such redemption or repurchase occurs."

"Section 6.13 Minimum Net Income. Heska will achieve, on a consolidated basis,
during each period described below, Net Income in an amount not less than the
amount set forth opposite such period (amounts in parentheses denote negative
numbers):

 

 

-3-



--------------------------------------------------------------------------------

[***] – Certain information on this page have been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Period

 

Minimum Net Income

Three months ending March 31 of each fiscal year

 

[***]

Six months ending June 30 of each fiscal year

 

[***]

Nine months ending September 30 of each fiscal year

 

[***]

Twelve months ending December 31 of each fiscal year

 

[***]

 

 

 

 

"Section 6.16

[Reserved]."

5.   Investments. Clause (v) of Section 7.4(a) of the Credit Agreement is hereby
amended to read in its entirety as follows:

"(v)    unless a Default Period exists or would exist immediately after or as a
result of any such advance or contribution, advances or contributions by Heska
to any Subsidiary that is not a Borrower; provided, however, that (A) both
before and after such advance or contribution Heska's Tangible Net Worth must
equal or exceed $100,000 and (B) all contributions and advances made in reliance
on this subsection (v) shall not exceed $700,000 in the aggregate in any fiscal
year;"

6.   Stock Repurchase. Section 7.5 of the Credit Agreement is hereby amended to
read in its entirety as follows:

"Section 7.5    Dividends. Such Borrower will not declare or pay any dividends
(other than dividends payable solely in stock of such Borrower) on any class of
its stock or make any payment on account of the purchase, redemption or other
retirement of any shares of such stock or make any distribution in respect
thereof, either directly or indirectly; provided, however, that so long as no
Default Period then exists or would occur immediately following or as a result
of such action, (a) any Borrower that is a Subsidiary of Heska may pay dividends
to Heska so long as such Subsidiary's Tangible Net Worth both before and after
such dividend equals or exceeds $100,000; (b) Heska may repurchase capital stock
of Heska held by any employee provided Heska is required to do so pursuant to
any employee equity subscription agreement, stock ownership plan or stock option
agreement in effect from time to time; and provided further that the aggregate
price paid for all such repurchased, redeemed, acquired or retired capital shall
not exceed $100,000 during any fiscal year; and (c) Heska may repurchase capital
stock of Heska held by [***] or any other shareholder of Heska who is not an

 

 

-4-



--------------------------------------------------------------------------------

officer of Heska, provided that Availability (assuming for purposes of such
calculation, that such redemption had already been made) during the 90 days
prior to and immediately following such redemption is greater than $1,750,000 at
all times; and provided further that the aggregate price paid for all such
repurchased, redeemed, acquired or retired capital shall not exceed $2,000,000
through the Maturity Date of the Revolving Advance. Notwithstanding the
foregoing, the exercise of stock options for the purchase of Heska's capital
stock shall not, by means of any deemed repurchase of shares as a result of a
cashless exercise or otherwise, cause a breach of this Section 7.5.

7.   Capital Expenditures. Section 7.10 of the Credit Agreement is hereby
amended to read in its entirety as follows:

"Section 7.10 Capital Expenditures. The Borrowers, together with any Affiliates,
will not incur or contract to incur, in the aggregate, Capital Expenditures in
the aggregate during the fiscal year-to-date period ending on any date described
below in excess of the amount set forth opposite such date:

 

 

 

-5-



--------------------------------------------------------------------------------

 

[***] – Certain information on this page have been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

Period

 

Maximum Capital Expenditures

July 31, 2008

 

[***]

August 31, 2008

 

[***]

September 30, 2008

 

[***]

October 31, 2008

 

[***]

November 30, 2008

 

[***]

December 31, 2008

 

[***]

January 31 of each fiscal year thereafter

 

[***]

February 28 of each fiscal year thereafter

 

[***]

March 31 of each fiscal year thereafter

 

[***]

April 30 of each fiscal year thereafter

 

[***]

May 31 of each fiscal year thereafter

 

[***]

June 30 of each fiscal year thereafter

 

[***]

July 31 of each fiscal year thereafter

 

[***]

August 31 of each fiscal year thereafter

 

[***]

September 30 of each fiscal year thereafter

 

[***]

October 31 of each fiscal year thereafter

 

[***]

November 30 of each fiscal year thereafter

 

[***]

December 31 of each fiscal year thereafter

 

[***]

 

 

 

In addition to the foregoing, the amounts set forth above shall be adjusted
upward on a dollar-for-dollar basis by the amount allocated for such purpose in
accordance with Section 2.22, from the date of such increase through the end of
the fiscal year in which such increase occurs."

8.   Compliance Certificate. Exhibit B to the Credit Agreement is replaced in
its entirety by Exhibit A to this Amendment for periods ending during fiscal
year 2008, and by Exhibit B to this Amendment for all periods thereafter.

9.   No Other Changes. Except as explicitly amended by this Amendment, all of
the terms and conditions of the Credit Agreement shall remain in full force and
effect and shall apply to any advance or letter of credit thereunder.

 

 

-6-



--------------------------------------------------------------------------------

10. Waiver of Defaults. The Borrowers are in default of Section 6.1(f) of the
Credit Agreement as of May 31, 2008, as a result of their failure to deliver
projected balance sheets and income statements for each of the subsequent twelve
months to the Lender (the "Existing Default"). Upon the terms and subject to the
conditions set forth in this Amendment, the Lender hereby waives the Existing
Default. This waiver shall be effective only in this specific instance and for
the specific purpose for which it is given, and this waiver shall not entitle
the Borrowers to any other or further waiver in any similar or other
circumstances.



11. Conditions Precedent. This Amendment shall be effective when the Lender
shall have received an executed original hereof, together with the following,
each in form and substance acceptable to the Lender in its sole discretion:

(a)       A Certificate of Authority of the Borrowers certifying as to the
resolutions of the boards of directors of the Borrowers approving the execution
and delivery of this Amendment.

(b)       Such other matters as the Lender may require.

12. Representations and Warranties. The Borrowers hereby represent and warrant
to the Lender as follows:

(a)       The Borrowers have all requisite power and authority to execute this
Amendment and the Replacement Notes and to perform all of its obligations
hereunder, and this Amendment and the Replacement Notes have been duly executed
and delivered by the Borrowers and constitute the legal, valid and binding
obligation of the Borrowers, enforceable in accordance with their terms.

(b)       The execution, delivery and performance by the Borrowers of this
Amendment and the Replacement Notes have been duly authorized by all necessary
corporate action and do not (i) require any authorization, consent or approval
by any governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, (ii) violate any provision of any law,
rule or regulation or of any order, writ, injunction or decree presently in
effect, having applicability to the Borrowers, or the articles of incorporation
or by-laws of the Borrowers, or (iii) result in a breach of or constitute a
default under any indenture or loan or credit agreement or any other agreement,
lease or instrument to which any Borrower is a party or by which it or its
properties may be bound or affected.

(c)       All of the representations and warranties contained in Article V of
the Credit Agreement are correct on and as of the date hereof as though made on
and as of such date, except to the extent that such representations and
warranties relate solely to an earlier date.

13. No Other Waiver. Except as specifically set forth in paragraph 10, the
execution of this Amendment and acceptance of the Replacement Notes and any
documents related hereto shall not be deemed to be a waiver of any Default or
Event of Default under the Credit Agreement or breach, default or event of
default under any Security Document or other

 

 

-7-



--------------------------------------------------------------------------------

document held by the Lender, whether or not known to the Lender and whether or
not existing on the date of this Amendment.

14. Release. The Borrowers hereby absolutely and unconditionally release and
forever discharge the Lender, and any and all participants, parent corporations,
subsidiary corporations, affiliated corporations, insurers, indemnitors,
successors and assigns thereof, together with all of the present and former
directors, officers, agents and employees of any of the foregoing, from any and
all claims, demands or causes of action of any kind, nature or description,
whether arising in law or equity or upon contract or tort or under any state or
federal law or otherwise, which any Borrower has had, now has or has made claim
to have against any such person for or by reason of any act, omission, matter,
cause or thing whatsoever arising from the beginning of time to and including
the date of this Amendment, whether such claims, demands and causes of action
are matured or unmatured or known or unknown.

15. Costs and Expenses. The Borrowers hereby reaffirm their agreement under the
Credit Agreement to pay or reimburse the Lender on demand for all costs and
expenses incurred by the Lender in connection with the Loan Documents, including
without limitation all reasonable fees and disbursements of legal counsel.
Without limiting the generality of the foregoing, the Borrowers specifically
agree to pay all fees and disbursements of counsel to the Lender for the
services performed by such counsel in connection with the preparation of this
Amendment and the documents and instruments incidental hereto. The Borrowers
hereby agree that the Lender may, at any time or from time to time in its sole
discretion and without further authorization by the Borrowers, make a loan to
the Borrowers under the Credit Agreement, or apply the proceeds of any loan, for
the purpose of paying any such fees, disbursements, costs and expenses.

16. Miscellaneous. This Amendment may be executed in any number of counterparts,
each of which when so executed and delivered shall be deemed an original and all
of which counterparts, taken together, shall constitute one and the same
instrument.

 

-8-



--------------------------------------------------------------------------------

[***] – Certain information on this page have been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first written above.

HESKA CORPORATION

 

 

By /s/ Jason Napolitano  

Its Chief Financial Officer

DIAMOND ANIMAL HEALTH, INC.

 

 

By /s/ Jason Napolitano  

Its Chief Financial Officer

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

By [***]

[***], Vice President

 

 

 

 

-9-



--------------------------------------------------------------------------------

Exhibit A to First Amendment

Compliance Certificate

To:         ______________________



Wells Fargo Business Credit

 

Date:      __________________, 2008



 

Subject:  Heska Corporation



 Financial Statements

 

In accordance with our Third Amended and Restated Credit and Security Agreement
dated as of December 30, 2005 (the "Credit Agreement"), attached are the
financial statements of Heska Corporation ("Heska") as of and for
________________, 20___ (the "Reporting Date") and the year-to-date period then
ended (the "Current Financials"). All terms used in this certificate have the
meanings given in the Credit Agreement.

I certify that, to the best of my knowledge, the Current Financials have been
prepared in accordance with GAAP, subject to year-end audit adjustments, and
fairly present the Borrowers' financial condition and the results of its
operations as of the date thereof.

 

Events of Default. (Check one):

 

o

The undersigned does not have knowledge of the occurrence of a Default or Event
of Default under the Credit Agreement.

 

o

The undersigned has knowledge of the occurrence of a Default or Event of Default
under the Credit Agreement and attached hereto is a statement of the facts with
respect to thereto.

 

I hereby certify to the Lender as follows:

 

o

The Reporting Date does not mark the end of one of the Borrowers' fiscal
quarters, hence I am completing all paragraphs below except paragraph 4.

 

o

The Reporting Date marks the end of one of the Borrowers' fiscal quarters, hence
I am completing all paragraphs below.

 

Financial Covenants. I further hereby certify as follows:

1.         Accounts Payable. Pursuant to Section 6.5 of the Credit Agreement, as
of the Reporting Date, Past Due Payables on a consolidated basis was
$_________________, which o satisfies o does not satisfy the requirement that
the Borrowers have no Past Due Payables.

 

 

-10-



--------------------------------------------------------------------------------

[***] – Certain information on this page have been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

2.         Spread. Pursuant to Section 2.7 of the Credit Agreement, as of the
Reporting Date, Heska's prior-fiscal-year Net Income was, on a consolidated
basis, $_________________, which determines a base Spread of ______% pursuant to
the table below (amounts in parentheses denote negative numbers).

Prior Fiscal Year Net Income

 

Spread

Less than $0

 

2.00%

Greater than or equal to $0
but less than $2,500,000

 


1.00%

Greater than or equal to $2,500,000
but less than $5,000,000

 


0.00%

Greater than or equal to $5,000,000

 

(0.05%)

            3.         Minimum Capital. Pursuant to Section 6.12 of the Credit
Agreement, as of the Reporting Date, Heska's Capital was, on a consolidated
basis, $_________________, which o satisfies o does not satisfy the requirement
that such amount be not less than $_____________ on the Reporting Date, as set
forth in the table below and adjusted, if applicable, in accordance with Section
6.12:

Date

 

Minimum Capital

July 31, 2008

 

[***]

August 31, 2008

 

[***]

September 30, 2008

 

[***]

October 31, 2008

 

[***]

November 30, 2008

 

[***]

December 31, 2008

 

[***]

 

 

 

                        4.         Minimum Net Income. Pursuant to Section 6.13
of the Credit Agreement, as of the Reporting Date, Heska's Net Income was, on a
consolidated basis, $_________________, which o satisfies o does not satisfy the
requirement that such amount be no less than $______________ on the Reporting
Date, as set forth in the table below:

 

 

 

 

-11-



--------------------------------------------------------------------------------

[***] – Certain information on this page have been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

Period

 

Minimum Net Income

Three months ending March 31 of each fiscal year

 

[***]

Six months ending June 30 of each fiscal year

 

[***]

Nine months ending September 30 of each fiscal year

 

[***]

Twelve months ending December 31 of each fiscal year

 

[***]

 

 

 

5.         Minimum Liquidity. Pursuant to Section 6.14 of the Credit Agreement,
as of the Reporting Date, Heska's Liquidity was, on a consolidated basis,
$_________________, which o satisfies o does not satisfy the requirement that
such amount be no less than $1,500,000 on the Reporting Date.

6.         Minimum Individual Book Net Worth. Pursuant to Section 6.15 of the
Credit Agreement, as of the Reporting Date, Heska's Book Net Worth was
$_________________ and Diamond's Book Net Worth was $_________________, which o
satisfies o does not satisfy the requirement that such amounts be no less than
zero on the Reporting Date.

7.         Maximum Contributions. Pursuant to Section 7.4(a)(v) of the Credit
Agreement, as of the Reporting Date, Heska's fiscal year-to-date aggregate
contributions to non-Borrower Subsidiaries was $_________________, which o
satisfies o does not satisfy the requirement that such amounts be no more than
$700,000 during any fiscal year.

8.         Capital Expenditures. Pursuant to Section 7.10 of the Credit
Agreement, for the fiscal year-to-date period ending on the Reporting Date,
Heska's Capital Expenditures were, in the aggregate and on a consolidated basis,
$_______________ which o satisfies o does not satisfy the requirement that such
amount be not more than $_______________ during the period ending on the
Reporting Date, as set forth in the table below and adjusted, if applicable, in
accordance with Section 7.10:

 

 

-12-



--------------------------------------------------------------------------------

[***] – Certain information on this page have been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

Period

 

Maximum Capital Expenditures

July 31, 2008

 

[***]

August 31, 2008

 

[***]

September 30, 2008

 

[***]

October 31, 2008

 

[***]

November 30, 2008

 

[***]

December 31, 2008

 

[***]

 

 

 

Attached hereto are all relevant facts in reasonable detail to evidence the
computations of the financial covenants referred to above. These computations
were made in accordance with GAAP.

HESKA CORPORATION

 

By _____________________________________

    Its _____________________________________

 

 

 

-13-



--------------------------------------------------------------------------------

Exhibit B to First Amendment

Compliance Certificate

To:         ______________________



Wells Fargo Business Credit

 

Date:      __________________, 2008



 

Subject:  Heska Corporation



 Financial Statements

 

In accordance with our Third Amended and Restated Credit and Security Agreement
dated as of December 30, 2005 (the "Credit Agreement"), attached are the
financial statements of Heska Corporation ("Heska") as of and for
________________, 20___ (the "Reporting Date") and the year-to-date period then
ended (the "Current Financials"). All terms used in this certificate have the
meanings given in the Credit Agreement.

I certify that, to the best of my knowledge, the Current Financials have been
prepared in accordance with GAAP, subject to year-end audit adjustments, and
fairly present the Borrowers' financial condition and the results of its
operations as of the date thereof.

 

Events of Default. (Check one):

 

o

The undersigned does not have knowledge of the occurrence of a Default or Event
of Default under the Credit Agreement.

 

o

The undersigned has knowledge of the occurrence of a Default or Event of Default
under the Credit Agreement and attached hereto is a statement of the facts with
respect to thereto.

 

I hereby certify to the Lender as follows:

 

o

The Reporting Date does not mark the end of one of the Borrowers' fiscal
quarters, hence I am completing all paragraphs below except paragraph 4.

 

o

The Reporting Date marks the end of one of the Borrowers' fiscal quarters, hence
I am completing all paragraphs below.

 

Financial Covenants. I further hereby certify as follows:

1.         Accounts Payable. Pursuant to Section 6.5 of the Credit Agreement, as
of the Reporting Date, Past Due Payables on a consolidated basis was
$_________________, which o satisfies o does not satisfy the requirement that
the Borrowers have no Past Due Payables.

 

 

-14-



--------------------------------------------------------------------------------

[***] – Certain information on this page have been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

2.         Spread. Pursuant to Section 2.7 of the Credit Agreement, as of the
Reporting Date, Heska's prior-fiscal-year Net Income was, on a consolidated
basis, $_________________, which determines a base Spread of ______% pursuant to
the table below (amounts in parentheses denote negative numbers).

Prior Fiscal Year Net Income

 

Spread

Less than $0

 

2.00%

Greater than or equal to $0
but less than $2,500,000

 


1.00%

Greater than or equal to $2,500,000
but less than $5,000,000

 


0.00%

Greater than or equal to $5,000,000

 

(0.05%)

 

 

 

            3.         Minimum Capital. Pursuant to Section 6.12 of the Credit
Agreement, as of the Reporting Date, Heska's Capital was, on a consolidated
basis, $_________________, which o satisfies o does not satisfy the requirement
that such amount be $________________ on the Reporting Date, an amount not less
than the Prior Year Capital Base plus the minimum capital factor set forth
opposite such date, and adjusted, if applicable, in accordance with Section 6.12
(amounts in parentheses denote negative numbers):

Date

 

Minimum Capital Factor

January 31

 

[***]

February 28

 

[***]

March 31

 

[***]

April 30

 

[***]

May 31

 

[***]

June 30

 

[***]

July 31

 

[***]

August 31

 

[***]

September 30

 

[***]

October 31

 

[***]

November 30

 

[***]

December 31

 

[***]

 

 

 

            4.         Minimum Net Income. Pursuant to Section 6.13 of the
Credit Agreement, as of the Reporting Date, Heska's Net Income was, on a
consolidated basis,

 

 

-15-



--------------------------------------------------------------------------------

[***] – Certain information on this page have been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

$_________________, which o satisfies o does not satisfy the requirement that
such amount be no less than $______________ on the Reporting Date, as set forth
in the table below:

Period

 

Minimum Net Income

Three months ending March 31 of each fiscal year

 

[***]

Six months ending June 30 of each fiscal year

 

[***]

Nine months ending September 30 of each fiscal year

 

[***]

Twelve months ending December 31 of each fiscal year

 

[***]

 

 

 

            5.         Minimum Liquidity. Pursuant to Section 6.14 of the Credit
Agreement, as of the Reporting Date, Heska's Liquidity was, on a consolidated
basis, $_________________, which o satisfies o does not satisfy the requirement
that such amount be no less than $1,500,000 on the Reporting Date.

6.         Minimum Individual Book Net Worth. Pursuant to Section 6.15 of the
Credit Agreement, as of the Reporting Date, Heska's Book Net Worth was
$_________________ and Diamond's Book Net Worth was $_________________, which o
satisfies o does not satisfy the requirement that such amounts be no less than
zero on the Reporting Date.

7.         Maximum Contributions. Pursuant to Section 7.4(a)(v) of the Credit
Agreement, as of the Reporting Date, Heska's fiscal year-to-date aggregate
contributions to non-Borrower Subsidiaries was $_________________, which o
satisfies o does not satisfy the requirement that such amounts be no more than
$700,000 during any fiscal year.

8.         Capital Expenditures. Pursuant to Section 7.10 of the Credit
Agreement, for the fiscal year-to-date period ending on the Reporting Date,
Heska's Capital Expenditures were, in the aggregate and on a consolidated basis,
$_______________ which o satisfies o does not satisfy the requirement that such
amount be not more than $_______________ during the period ending on the
Reporting Date, as set forth in the table below and adjusted, if applicable, in
accordance with Section 7.10:

 

 

 

-16-



--------------------------------------------------------------------------------

[***] – Certain information on this page have been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

Period

 

Maximum Capital Expenditures

January 31

 

[***]

February 28

 

[***]

March 31

 

[***]

April 30

 

[***]

May 31

 

[***]

June 30

 

[***]

July 31

 

[***]

August 31

 

[***]

September 30

 

[***]

October 31

 

[***]

November 30

 

[***]

December 31

 

[***]

 

 

 

Attached hereto are all relevant facts in reasonable detail to evidence the
computations of the financial covenants referred to above. These computations
were made in accordance with GAAP.

HESKA CORPORATION

 

By _____________________________________

    Its _____________________________________

 

 

 

 

-17-

 



--------------------------------------------------------------------------------

FIFTH AMENDMENT TO THIRD AMENDED AND RESTATED

CREDIT AND SECURITY AGREEMENT

 

This Amendment (the "Amendment"), dated as of October 16, 2008, is made by and
between Heska Corporation, a Delaware corporation ("Heska"), Diamond Animal
Health, Inc., an Iowa corporation ("Diamond") (each of Heska and Diamond may be
referred to herein individually as a "Borrower" and collectively as the
"Borrowers"), and Wells Fargo Bank, National Association, operating through its
Wells Fargo Business Credit operating division (the "Lender").

RECITALS

 

A.        The Borrowers and the Lender are parties to a Third Amended and
Restated Credit and Security Agreement dated as of December 30, 2005, (as
amended to date and as the same may be hereafter amended from time to time, the
"Credit Agreement").

 

B.        The Borrowers wish to use or continue to use of the following treasury
management service or services (each a "Service", and if more than one, the
"Services") offered by the Lender:

 

 

Loan Manager Service

 

Lockbox and Collection Account Service

 

C.        Each Service will now be offered to the Borrowers pursuant to a
service description applicable to that Service (a "Service Description") that
will supplement the Master Agreement, and if the Borrowers are currently using a
Service, a new Service Description will replace the existing agreement or other
document currently in effect between the parties governing such Service, which
agreement or other document will be mutually terminated by the parties pursuant
to the terms of this Amendment.

 

D.        The Borrowers and the Lender also wish to amend the Credit Agreement
to eliminate references to the Lockbox Agreement and the Collateral Account
Agreementpreviously in effect between them, and to make certain conforming
changes to the Credit Agreement to accommodate the Service or Services being
extended to the Borrowers referenced above.

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the parties agree as follows:

1.         Services and Service Descriptions. The Lender will extend to the
Borrowers the following Service or Services, each of which will supplement and
is incorporated as the agreement of the parties under the terms of Master
Agreement:

 

 

The Loan Manager Service Description

 

The Lockbox and Collection Account Service Description

 

 

 

-18-



--------------------------------------------------------------------------------

2.         Lockbox and Collection Account Service.The Lockbox and Collection
Account Service Description attached to this Amendment that supplements the
Master Agreement will terminate and replace in its entirety the Lockbox
Agreement and the Collateral Account Agreement previously in effect between the
parties. The Credit Agreement is amended to provide that each reference in it to
the Lockbox Agreement and the Collateral Account Agreement shall be deemed to
refer to the Lockbox and Collection Account Service Description to the Master
Agreement, and that each reference to the "Collateral Account" shall mean the
"Collection Account" as defined in the Lockbox and Collection Account Service
Description. Any discrepancies that may exist between the terms of the Credit
Agreement and the terms of the Master Agreement as supplemented by the Lockbox
and Collection Account Service Description shall be resolved in favor of the
Master Agreement as supplemented.

 

3.         Loan Manager Service. The Credit Agreement shall be amended to
provide that Advances made through the Wells Fargo Loan Manager Service will be
initiated by the Lender and credited to the Account, as that term is defined in
the Loan Manager Service Description, as a Revolving Advance as of the end of
each Business Day in an amount equal to the Loan Manager Advance Amount as
defined in the Loan Manager Service Description, subject to the limitation that
any Advance shall not exceed the amount, if any, by which the Borrowing Base
exceeds the principal balance of the Revolving Note and the L/C Amount. The
Credit Agreement shall be further amended to provide that the Lender shall have
no obligation to make an Advance through Loan Manager at any time, and may
terminate the Loan Manager Service in its discretion at any time. If the Lender
terminates Loan Manager, then the Borrowers may continue to request Advances in
accordance with the other provisions of the Credit Agreement.

4.        References. All references in the Credit Agreement to "this Agreement"
shall be deemed to refer to the Credit Agreement as amended by this Amendment,
and any and all references in the Security Documents to the Credit Agreement
shall be deemed to refer to the Credit Agreement as amended by this Amendment.
The defined term "Security Documents" shall be amended to include any Service
Description to the Master Agreement that relates to either the Lockbox and
Collection Account Service or to the Collection Account Service, whichever may
be applicable.

 

5.         No Other Changes. Except as explicitly amended by the terms of this
Amendment, all of the terms and conditions of the Credit Agreement shall
otherwise remain in full force and effect.

 

6.         Representations and Warranties; Acknowledgement of Receipt. Each
Borrower hereby represents and warrants to the Lender that such Borrower has all
requisite power and authority to execute this Amendment, and to perform all of
its obligations hereunder, and this Amendmenthas been duly executed and that
this Amendment has been delivered such Borrower and constitutes the legal, valid
and binding obligation of the Borrower, enforceable in accordance with its
terms. The Borrowers also acknowledge receipt of the above referenced Service
Descriptions.

 

 

-19-



--------------------------------------------------------------------------------

[***] – Certain information on this page have been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

7.         Execution in Counterparts; Delivery of Counterparts. This Amendment
may be authenticated by the parties in any number of counterparts, each of which
will be deemed an original, and all such counterparts, taken together, shall
constitute one and the same instrument. Delivery by fax or by encrypted e-mail
or e-mail file attachment of any counterpart to this Amendment that has been
authenticated by an authorized signature will be deemed to be an authenticated
original. The Borrowers shall send the original authenticated counterpart to the
Lender by first class U.S. mail or by overnight courier, but the Borrowers'
failure to deliver the original of this Amendment shall not affect its validity,
enforceability, and binding effect.

 

            IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be duly executed as of the date first above written.

 

 

HESKA CORPORATION

By /s/ Jason Napolitano  

Its Chief Financial Officer

DIAMOND ANIMAL HEALTH, INC.

By /s/ Jason Napolitano  

Its Chief Financial Officer

WELLS FARGO BANK, NATIONAL ASSOCIATION

By   [***]      

[***], Vice President

 

 

 

 

-20-

 

 